2021 IL App (1st) 18-0996
                                            No. 1-18-0996
                                     Opinion filed March 31, 2021

                                                                          FOURTH DIVISION

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
     ILLINOIS,                                       )      of Cook County.
                                                     )
           Plaintiff-Appellee,                       )
                                                     )
           v.                                        )      No. 12 CR 21375
                                                     )
     ANTHONY JONES,                                  )      The Honorable
                                                     )      Dennis J. Porter,
           Defendant-Appellant.                      )      Judge, presiding.



                    PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                    Justice Lampkin concurred in the judgment and opinion.
                    Justice Reyes dissented, with opinion.


                                             OPINION

¶1              Defendant Anthony Jones was convicted, after a jury trial, of first degree murder in

      connection with the shooting death of Robert Blackman. Defendant was convicted under an

      accountability theory, while the actual shooter was acquitted by a separate jury. Defendant,

      who was 19 years old at the time of the offense, was sentenced to a total of 50 years with the

      Illinois Department of Corrections (IDOC). On this appeal, defendant raises one claim: that he

      was unconstitutionally sentenced to a de facto life sentence.
¶2            For the following reasons, we vacate defendant’s sentence and remand for resentencing

     in light of People v. Buffer, 2019 IL 122327, and People v. House, 2019 IL App (1st) 110580-

     B.

¶3                                          BACKGROUND

¶4            In this appeal, defendant does not challenge either the sufficiency of the evidence

     against him or the admission of any testimony or exhibits at trial. Therefore, we summarize

     the facts established at trial.

¶5            The evidence at trial established that defendant and his codefendant, Jerome Moore,

     were attempting to rob a house where drugs were sold. On October 5, 2011, at 11:45 p.m.,

     defendant and codefendant approached the front porch of the house where a group of men were

     seated. Defendant asked to buy marijuana, and two men then entered the house. Defendant and

     codefendant then drew weapons from the front of their pants and pointed them at the men

     remaining on the porch. When one of the men returned to the doorway with the drugs, he

     observed defendant with his gun drawn, yelled that they were being robbed, slammed the door,

     and ran to the back of the house. Defendant then entered the house, where Blackman was sitting

     in the living room with a 12-year old girl, watching television. Defendant grabbed the girl,

     wrapped his arm around her neck, and pointed a gun at her. Blackman knocked the gun out of

     defendant’s hands, and the girl ran from the room. Blackman knocked defendant down and ran

     outside, where he and codefendant began struggling for control of codefendant’s gun. The gun

     fired, killing Blackman.

¶6            Clinte Smith 1 testified that, after defendant was knocked down, he held defendant’s

     head on the ground with his knee until defendant passed out. Antonio Smith testified that he


          1
           Since brothers Antonio and Clinte Smith share the same last name, we include their first names.
                                                      2
       found defendant unconscious and sitting propped against the living room wall. Antonio Smith

       then hit the unconscious defendant 30 or 40 times in the head with a gun, while Devontae

       Dorsey beat defendant with a metal fan and Clinte Smith hit defendant with his knees. While

       the three men were beating the unconscious defendant, they heard the gunshots fired in front

       of the house that killed Blackman. Clydell Sistruck also testified that later on, after the

       shooting, he and the females in the house continued to beat defendant.

¶7            Police later recovered cocaine and cannabis from Antonio Smith’s bedroom during a

       search of the house.

¶8            Defendant and codefendant were tried in a simultaneous trial to separate juries.

       Defendant’s jury returned a verdict of guilty for the first degree murder of Blackman.

       Codefendant’s jury found him not guilty of first degree murder.

¶9            After considering factors in mitigation and aggravation, the trial court sentenced

       defendant on April 11, 2018, to 35 years, plus an additional 15 years for being armed with a

       firearm, for a total of 50 years with IDOC. On April 11, 2018, defendant filed a notice of

       appeal, and this timely appeal followed.

¶ 10                                          ANALYSIS

¶ 11          In this appeal, defendant, age 19 at the time of the offense, claims that his 50-year

       sentence is excessive and unconstitutional under the eighth amendment of the United States

       Constitution, as well as the proportionate penalties clause of the Illinois Constitution.

¶ 12          “The Eighth Amendment’s prohibition of cruel and unusual punishment ‘guarantees

       individuals the right not to be subjected to excessive sanctions.’ ” Miller v. Alabama, 567 U.S.

       460, 469 (2012) (quoting Roper v. Simmons, 543 U.S. 551, 560 (2005)). In Miller, 567 U.S. at

       465, the United States Supreme Court found that mandatory life without parole for offenders


                                                     3
       under 18 years old violated the eighth amendment. The Illinois Supreme Court has since found

       that the reasoning of “Miller applies to discretionary sentences” as well. People v. Holman,

       2017 IL 120655, ¶ 40; see People v. Buffer, 2019 IL 122327, ¶ 27 (Miller applies to juvenile

       life sentences, whether “mandatory or discretionary”). Our supreme court found that the key

       issue is not whether the sentence was mandatory or discretionary but whether a certain process

       was followed, namely, a sentencing hearing where youth and its attendant characteristics were

       considered. Holman, 2017 IL 120655, ¶¶ 37-38. In Buffer, 2019 IL 122327, ¶¶ 40-41, our

       supreme court clarified that for a juvenile, a de facto life sentence was a sentence that was

       more than 40 years long. Thus, an over-40-year sentence for an offender under 18 years old,

       whether mandatory or discretionary, violates the eighth amendment, if the trial court failed to

       specifically consider “some variant of the Miller factors.” Holman, 2017 IL 120655, ¶¶ 40, 43-

       44.

¶ 13          However, offenders, such as defendant, who are 18 years old or older, cannot raise a

       facial challenge to their sentences under the eighth amendment and the Miller line of cases.

       People v. Harris, 2018 IL 121932, ¶¶ 59-61.

¶ 14          As a result, Illinois courts typically consider the sentencing claims of young adults

       under the proportionate penalties clause rather than the eighth amendment. E.g., People v.

       Minniefield, 2020 IL App (1st) 170541, ¶¶ 37-38 (considering a 19-year-old defendant’s as-

       applied sentencing claim under the proportionate penalties clause rather than the eighth

       amendment). “This is because federal cases have generally drawn a line at 18 years of age”

       and “because the [Illinois] proportionate penalties clause offers a broader path to the same

       types of relief.” People v. Franklin, 2020 IL App (1st) 171628, ¶ 51; see People v. Savage,

       2020 IL App (1st) 173135, ¶ 61; People v. Ross, 2020 IL App (1st) 171202, ¶ 20.


                                                   4
¶ 15               Specifically, the proportionate penalties clause provides that “[a]ll penalties shall be

           determined both according to the seriousness of the offense and with the objective of restoring

           the offender to useful citizenship.” Ill. Const. 1970, art I, § 11. “The purpose of the

           proportionate penalties clause is to add a limitation on penalties beyond those provided by the

           eighth amendment and to add the objective of restoring the offender to useful citizenship.”

           Minniefield, 2020 IL App (1st) 170541, ¶ 35; see Franklin, 2020 IL App (1st) 171628, ¶ 55;

           Savage, 2020 IL App (1st) 173135, ¶ 65. Thus, the proportionate penalties clause goes further

           than the eighth amendment in offering protection against oppressive penalties. Minniefield,

           2020 IL App (1st) 170541, ¶ 35; see also People v. Clemons, 2012 IL 107821, ¶ 39; People v.

           Fernandez, 2014 IL App (1st) 120508, ¶ 63 (“the Illinois Constitution places greater

           restrictions on criminal sentencing than the eighth amendment’s prohibition”). “Unlike other

           constitutional provisions affecting criminal defendants, these two provisions—the eighth

           amendment and the proportionate penalties clause—are not in lockstep.” Franklin, 2020 IL

           App (1st) 171628, ¶ 55; see Savage, 2020 IL App (1st) 173135, ¶ 65.

¶ 16               In this appeal, defendant claims that his 50-year prison term was a de facto life sentence

           under Buffer, 2019 IL 122327. The State argues that his claim was forfeited by his alleged

           failure to raise this claim at sentencing. Defendant was sentenced on April 11, 2018, and the

           motion to reconsider his sentence was denied immediately after his sentencing, also on April

           11, 2018. A year later, Buffer was decided on April 18, 2019. Defendant could not have raised

           a Buffer claim before Buffer was decided. 2 Therefore, he has not forfeited his claim.




               2
                In addition, the State relies on People v. Harris, 2018 IL 121932, which was decided on October
       18, 2018, six months after defendant’s sentencing; and the defense relies on People v. House, 2019 IL
       App (1st) 110580-B, which was decided on May 16, 2019, and modified on June 27, 2019, over a year
       after defendant’s sentencing.
                                                          5
¶ 17              As this court has stated before, we “do not mean to impugn the abilities or

          conscientiousness of the judge below.” People v. DiCorpo, 2020 IL App (1st) 172082, ¶ 57.

          Rather, we are aware that the law regarding juvenile and young adult sentencing has been “a

          rapidly evolving area of the law, and the court below did not have the benefit of our supreme

          court’s more recent cases in this area such as Buffer and People v. Harris, 2018 IL 121932,

          and our own recent cases,” such as House, 2019 IL App (1st) 110580-B, and a now-long line

          of similar cases. DiCorpo, 2020 IL App (1st) 172082, ¶ 57.

¶ 18              When one considers the facts and evidence in this case, the finding is inescapable that

          this case is similar to House and requires the same outcome, which is a remand for

          resentencing.

¶ 19              In the case at bar, defendant was convicted of first degree murder solely under an

          accountability theory. During the attempted robbery of a house where drugs were sold,

          codefendant Jerome Moore shot and killed Robert Blackman. Defendant did not fire his gun

          and was knocked unconscious and beaten during the attempted robbery. Codefendant Moore,

          the shooter, who was tried jointly with defendant but before a separate jury, was found not

          guilty of murder and discharged.

¶ 20              At defendant’s trial, a video depicted the crime scene, establishing that the shooting

          and murder occurred outside the house, while defendant was beaten inside the house, with his

          blood apparently spattered all over the interior walls and floor. 3 The parties stipulated that, if

          a forensic scientist was called to testify, he would testify that a swab from the blood on the

          floor matched defendant’s DNA and not the victim’s DNA. Photos taken in the hospital the


              3
               During closing, the defense argued that Clinte Smith “says he beat [defendant] unconscious and
       we know he did because, you know, you saw the video this morning, there was blood all over, that was
       [defendant’s] blood, he was knocked unconscious.”
                                                          6
       next day depicted defendant’s badly beaten and bloody head. The State acknowledged in its

       rebuttal closing that they “beat the living hell out of” defendant and “splattered him on the

       walls and floor.”

¶ 21          In our case, as in House, defendant was 19 years old. House, 2019 IL App (1st) 110580-

       B, ¶ 46. In our case, as in House, defendant was convicted solely under an accountability

       theory. House, 2019 IL App (1st) 110580-B, ¶ 29. Although the opinion in House stressed that

       defendant acted solely as a lookout, the House defendant was still armed, as was defendant in

       our case. House, 2019 IL App (1st) 110580-B, ¶¶ 7, 15.

¶ 22          The facts of the House case were far less sympathetic to the defense. First, the House

       defendant was convicted of not one, but two counts of first degree murder, plus two counts of

       aggravated kidnapping. House, 2019 IL App (1st) 110580-B, ¶ 4. In addition, in our case,

       defendant himself became a victim, since the trial testimony established that the occupants of

       the drug house, some of whom were convicted felons, continued to beat defendant even after

       he was unconscious. After the 19-year old defendant entered the house, he was knocked down,

       and Clinte Smith held defendant’s head on the ground with his knee until defendant passed

       out. Shortly thereafter, Clinte’s brother, Antonio Smith, observed defendant in the living room,

       sitting up against the wall, unconscious. Antonio Smith picked up defendant’s gun and started

       beating the unconscious defendant in the head, face and mouth with the gun, while his nephew,

       Devontae Dorsey, beat defendant with a metal fan. Antonio Smith testified that he beat

       defendant so hard with the gun that he broke the gun, causing springs to fall out of the clip and

       that, if the police had not arrived, he would have killed defendant. Antonio Smith admitted that

       he sold drugs; and the police later recovered 69 bags of suspected narcotics from his bedroom.

       If the State had wanted to charge Antonio Smith, it certainly could have.


                                                    7
¶ 23          In House, “[a]fter considering the supreme court’s decision in Harris, we ***

       conclude[d] defendant [was] entitled to a new sentencing hearing.” House, 2019 IL App (1st)

       110580-B, ¶ 32. In Harris, our supreme court did not consider the merits of the defendant’s

       sentencing claim and found that the claim was more appropriate for another proceeding, such

       as a postconviction petition. Harris, 2018 IL 121932, ¶ 48; see also House, 2019 IL App (1st)

       110580-B, ¶ 31 (discussing Harris). In House, this court observed that Harris was

       distinguishable because, first, “the defendant in Harris was the actual shooter, unlike defendant

       in the present case who was convicted under an accountability theory” —as was also the case

       here. House, 2019 IL App (1st) 110580-B, ¶ 32. In addition, in House, we found that the

       presentence investigation report (PSI) adequately established the defendant’s prior criminal

       and family history, such as the fact that the House defendant never knew his father and did not

       graduate high school. House, 2019 IL App (1st) 110580-B, ¶ 63.

¶ 24          In the case at bar, the PSI established that defendant had a brief criminal history.

       Defendant had a prior conviction for criminal trespass to land, for which he received a fine,

       and a prior conviction for robbery, for which he received probation. He was on probation for

       that offense when this offense occurred.

¶ 25          The PSI also established defendant’s horrific home life. Defendant was the only child

       born to his parents. He is the youngest of his mother’s six children. He has four older sisters,

       who helped raise him, and an older brother, who had a drug habit and who abused and fought

       with one of his sisters. When defendant was a small child, his father was stabbed and killed by

       his mother, after the father struck the mother in her mouth with a bottle. Thereafter, the father’s

       family had nothing to do with defendant.




                                                     8
¶ 26           As a child, defendant was abused and neglected and had to care for himself. His mother

       was a crack cocaine addict, and he grew up predominantly in Englewood, a community

       plagued by drugs, violence and gangs. While defendant was in kindergarten, his family had to

       move after their house was shot up as a result of his mother and her then-boyfriend selling

       drugs out of the house. During first grade, defendant was enrolled in his second elementary

       school. He resided with his maternal grandmother at the time while his mother was in rehab.

       During second and third grades, defendant lived with his mother and attended his third school

       until the family was evicted again. Defendant did not attend fourth grade at all because the

       district that he moved into said he did not live in that district. That year, he lived with friends.

       Defendant’s next move was into another gang-riddled neighborhood where he had to fight to

       defend himself. Defendant started another school in fifth grade but in sixth grade his family

       was evicted again. Defendant attended other schools during seventh and eighth grades. During

       ninth and tenth grades, defendant attended Harper High School but had to repeat the tenth

       grade. While at Harper, he participated in wood tech and gymnastics and was a junior lifeguard.

       In the tenth grade, he was expelled for fighting.

¶ 27           Defendant left Chicago and went to Cedar Rapids, Iowa, where he tried to enroll in

       school, but he was denied enrollment. During that time, one of his cousins was murdered, and

       defendant “gave up on school.”

¶ 28           Defendant’s longest employment was sporadically doing plumbing work, putting in

       pools with a man named Russell. Defendant also worked for six months at Urban Development

       Solutions, earning commissions of $600 and up to $3500. The PSI also indicates that, at the

       time of sentencing, defendant had been going to counseling for four years in prison, twice a




                                                      9
       week, to talk about his life and his case. Defendant reported that “it’s been a big help for me.”

       In all, defendant lived in 30 to 40 different homes and attended 10 different schools.

¶ 29          Defendant reported that, when his grandmother’s boyfriend molested his sister, it broke

       up the family. When his mother was using crack cocaine, he lived with his aunt or by himself.

       Defendant, who was the youngest of his mother’s six children, was raised primarily by his

       mother and his sisters. He described his sisters as “my queens” and stated he had a good

       relationship with them. Defendant claimed that, on the day of the offense, he went to the drug

       house to buy drugs, that he did not have a gun, and that they beat him with a gun.

¶ 30          Prior to sentencing, defendant filed a pro se motion alleging ineffective assistance of

       counsel; and during his allocution at sentencing, one of defendant’s first statements was that

       he was still “arguing ineffective counsel.” His statement went unaddressed at sentencing, and

       the trial court immediately proceeded to consider factors in aggravation and mitigation. The

       same attorney represented defendant at both trial and sentencing and filed the motion to

       reconsider sentence.

¶ 31          While considering factors in aggravation and mitigation, the trial court acknowledged

       that defendant’s home life was “a nightmare,” but the trial court did not then have the benefit

       of Buffer, House, or the Buffer line of cases.

¶ 32          As we did in House, we find that “a new sentencing hearing is the appropriate relief”

       for defendant’s constitutional claims. House, 2019 IL App (1st) 110580-B, ¶ 72. In our case,

       as in both Buffer and in House, “the record does not need further development before

       advancing” to a new sentencing hearing. House, 2019 IL App (1st) 110580-B, ¶ 72 (discussing

       Buffer). At a new sentencing hearing, “both defendant and the State will have the opportunity




                                                    10
       to fully explore defendant’s argument and the evolving science on juvenile brain

       development.” House, 2019 IL App (1st) 110580-B, ¶ 72.

¶ 33          We find that it makes no sense to deny defendant’s claim now, only to see the same

       claim back again in a postconviction petition. People v. Applewhite, 2020 IL App (1st) 142330-

       B, ¶ 20 (citing Buffer, 2019 IL 122327, ¶ 47 (vacating the defendant’s 50-year sentence and

       remanding for a new sentencing hearing “in the interests of judicial economy”)). In the interests

       of judicial economy, and given the unique facts of this case, and in light of all the relevant

       cases decided since defendant’s sentencing such as Buffer and House, we remand for

       resentencing now.

¶ 34          As a final note, we observe that this case bears little to no resemblance to People v.

       Lusby, 2020 IL 124046, ¶ 1, where our supreme court found no need for resentencing, although

       the trial court had imposed a discretionary life sentence in a pre-Miller case. In Lusby, before

       imposing sentence, the trial court found that the 16-year old offender was “depraved” with

       “absolutely no respect for human life.” Lusby, 2020 IL 124046, ¶ 18. In Lusby, the evidence

       established that the 16-year old defendant had broken into a woman’s home and “superficially

       incised” her “across her neck and sexually assaulted” her while she was still alive, and then

       killed her with an “execution-type gunshot wound to her forehead.” Lusby, 2020 IL 124046,

       ¶ 4. Further, our supreme court observed that the defendant’s prior criminal history was

       “extensive,” including convictions for robbery and resisting a police officer. Lusby, 2020 IL

       124046, ¶ 13. Lastly, a fellow inmate testified at sentencing that the Lusby defendant had

       beaten him for allegedly cutting in line for the telephone, resulting in broken bones and stitches.

       Lusby, 2020 IL 124046, ¶ 15. Finding no factors in mitigation and many in aggravation, the




                                                     11
       trial court found that a life sentence was needed to ensure that the defendant’s acts did “not

       occur outside of the Department of Corrections again.” Lusby, 2020 IL 124046, ¶ 18.

          By contrast, in the case at bar, the facts of the offense did not indicate irretrievable

       depravity. Defendant did not fire his weapon or injure anyone, while he himself was beaten.

       He had one bullet in his gun, which was found on the floor near where the spring and metal

       faceplate of the gun were found. Defendant’s prior criminal history was minimal, with two

       adult convictions, for criminal trespass and robbery. Thus, the recent supreme court case of

       Lusby does not suggest a different outcome here.

¶ 35                                       CONCLUSION

¶ 36          In conclusion, we vacate defendant’s sentence and reverse and remand for a new

       sentencing hearing. Since we vacated defendant’s sentence, we do not address defendant’s

       claim that it was excessive.

¶ 37          Reversed and remanded.

¶ 38          JUSTICE REYES, dissenting:

¶ 39          Defendant, who was one month shy of turning 20 years old at the time of the offense,

       was sentenced to 50 years’ imprisonment. A sentence imposed by a trial court does not shock

       the moral conscience where the evidence demonstrates defendant planned the robbery and

       acted in concert with his codefendant, entered the residence with his loaded weapon drawn,

       held a 12 year old girl at gunpoint and threatened to shoot her in the head if his orders were

       not obeyed. Therefore, I respectfully dissent.

¶ 40          Defendant initially raises the argument that his sentence violates the eighth amendment.

       As the majority explains, it is now established in our case law that the categorical findings

       made by Miller and its progeny under the eighth amendment apply only to juveniles. People

                                                   12
       v. Harris, 2018 IL 121932, ¶¶ 49-61 (rejecting a facial challenge under the eighth amendment

       to a life sentence for an offender over 18 years old but under 21 years old and conclusively

       noting, “the age of 18 marks the present line between juveniles and adults”); see People v.

       Carrion, 2020 IL App (1st) 171001, ¶ 28; People v. Minniefield, 2020 IL App (1st) 170541, ¶

       37; People v. Handy, 2019 IL App (1st) 170213, ¶ 37. Since defendant was one month shy of

       being 20 years old at the time of this offense, he cannot avail himself of the eighth amendment.

       See id.

¶ 41             Defendant also contends that his sentence violates the proportionate penalties clause of

       the Illinois Constitution. As set forth by the majority, this clause provides that “[a]ll penalties

       shall be determined both according to the seriousness of the offense and with the objective of

       restoring the offender to useful citizenship.” Ill. Const. 1970, art. 1, § 11. A sentence violates

       the proportionate penalties clause if “the punishment for the offense is cruel, degrading, or so

       wholly disproportionate to the offense as to shock the moral sense of the community.” People

       v. Leon Miller, 202 Ill. 2d 328, 338 (2002).

¶ 42             Given this standard, defendant’s 50-year sentence in no way shocked the moral sense

       of the community or was cruel or degrading. Defendant, who was legally an adult at age 19

       and 11 months, met Antonio Smith prior to the attempted robbery. Upon learning Antonio

       sold drugs, defendant and his codefendant planned to rob him. Thereafter, defendant and

       codefendant went to Antonio’s location with loaded handguns. During their encounter,

       defendant raised his loaded weapon and pointed it at the individuals on the porch. Believing

       drugs to be inside, he then entered the residence where he wrapped his arm around a 12-year-

       old girl’s neck, pointed his weapon at her, and stated to the other occupants in the apartment

       that he would shoot her in the head if he was not obeyed. Defendant’s actions demonstrate a


                                                      13
       clear intent to rob Antonio and to do so while armed with a loaded weapon. His actions further

       demonstrate that he was willing to place the lives of innocent individuals at risk in order to

       accomplish his goal. In Buffer, our supreme court recognized that the “ ‘hallmark features’ ”

       of youth are “ ‘immaturity, impetuosity, and [the] failure to appreciate risks and consequences.’

       ” Buffer, 2019 IL 122327, ¶ 19 (quoting Miller, 567 U.S. at 477). The offense committed by

       defendant did not demonstrate any of these characteristics. The crime was not committed

       impetuously—it was deliberate—and the record reflects that the defendant did appreciate the

       risks and consequences of robbing a drug house—he brought the codefendant with him and

       both were armed with loaded firearms. Further, the deliberate nature of the offense is not

       indicative or reflective of someone who is acting in an immature manner. Moreover, at the

       time of this offense defendant was already on probation for robbery. While I acknowledge that

       he was not the principal who shot Robert Blackman, his role in this offense was not a passive

       one. In this way, defendant’s sentence adequately represents his personal culpability, and the

       trial court did not abuse its discretion in sentencing defendant. See People v. Snyder, 2011 IL

       111382, ¶ 36.

¶ 43          The majority analogizes this case to that of People v. House, 2019 IL App (1st) 110580-

       B, ¶ 32, appeal allowed, No. 125124 (Ill. Jan. 29, 2020). For various reasons, I find that House

       does not warrant a similar result in this case. First, the facts of House are distinguishable from

       the facts in this case. In House, the defendant, who had just turned 19 years old at the time of

       the offense, was convicted of two counts of first degree murder and aggravated kidnapping and

       the evidence established that he, while armed with a firearm, acted solely as a lookout and had

       no criminal background. Id. ¶¶ 33-34. The 19-year-old House defendant received two

       consecutive, mandatory life sentences for murder under an accountability theory to run


                                                    14
       consecutively with two terms of 30 years for aggravated kidnapping. Id. ¶ 4. These mandatory

       life sentences were required by statute. Id. ¶ 46. In contrast, defendant here, while still guilty

       under an accountability theory, did more than act as a mere lookout. His actions demonstrated

       that the robbery was preplanned, executed with loaded weapons, and involved him entering

       the residence and holding a 12-year-old girl at gunpoint. Cf. id. (“There was no evidence that

       defendant helped to plan the commission but instead took orders from higher ranking [gang]

       members.”). In addition, defendant was not sentenced to a mandatory life sentence, but to a

       discretionary one.

¶ 44          Second, I find the majority’s reliance on House’s interpretation of Harris to be

       misplaced. The majority, citing House, contends that Harris is distinguishable because the

       defendant in Harris was the actual shooter, unlike the House defendant who was convicted

       under an accountability theory. Supra ¶ 23. According to the majority, this distinction, along

       with the fact the PSI adequately established the defendant’s prior criminal and family history,

       played a role in whether the court could consider the merits of the defendant’s sentencing

       claim. Id. I disagree and observe that a remand was not required because the House defendant

       had preserved his constitutional challenges when he raised them before the trial court in a

       motion to reconsider. House, 2019 IL App (1st) 110580-B, ¶ 32. Defendant here, however,

       has failed to preserve his constitutional claims for review.

¶ 45          To make a successful as-applied constitutional claim, a defendant must establish that a

       constitutional violation arose from an application of the statutory sentencing scheme to a

       specific set of facts or circumstances. People ex rel. Hatrich v. 2010 Harley-Davidson, 2018

       IL 121636, ¶ 12. “Therefore, it is paramount that the record be sufficiently developed in terms

       of those facts and circumstances for purposes of appellate review.” People v. Thompson, 2015


                                                    15
       IL 118151, ¶ 37. Reviewing courts cannot find an as-applied constitutional violation without

       an evidentiary hearing and findings of fact. People v. Mosley, 2015 IL 115872, ¶ 47 (quoting

       In re Parentage of John M., 212 Ill. 2d 253, 268 (2004)). Defendant here did not raise a

       constitutional issue regarding his sentence before the trial court. Accordingly, the trial court

       had no opportunity to develop a factual record appropriate for an as-applied challenge.

¶ 46          Despite his failure to raise this constitutional issue below, defendant urges this court to

       consider his constitutional claims relying on People v. Holman, 2017 IL 120655, ¶ 32.

       According to defendant, the record is already sufficiently developed, and our consideration

       would promote judicial economy. I find defendant’s reliance on Holman to be misplaced.

¶ 47          In Holman, the 17-year old defendant, for the first time on appeal, argued his life

       sentence was unconstitutional under Miller v. Alabama, 567 U.S. 460 (2012). Holman, 2017

       IL 120655, ¶ 20. Our supreme court stated that ordinarily defendants must first present their

       constitutional claims to the trial court, but it acknowledged that there was a “very narrow

       exception” for an as-applied Miller claim where all the facts and circumstances needed to

       decide the claim were already in the record. Holman, 2017 IL 120655, ¶¶ 31-32 (citing People

       v. Davis, 2014 IL 115595, ¶ 43).

¶ 48          The court in Harris elaborated on this “very narrow exception.” Similar to the case at

       bar, in Harris, the defendant was over the age of 18 when he committed the offense, and he

       argued that the court should extend Miller to his specific circumstances. Harris, 2018 IL

       121932, ¶ 37. The defendant conceded that he raised his Miller claim for the first time on

       appeal but argued that under Holman, the court should consider his claim because the record

       contained enough information about his personal history to allow the court to decide whether




                                                    16
       the evolving science on juvenile maturity and brain development relied upon in Miller applied

       to the defendant. Id. ¶ 42.

¶ 49          The Harris court distinguished the defendant’s claim from the claim made in Holman:

       the defendant in Holman was 17 years old when he committed his crime, so, “[a]s a factual

       matter, the defendant in Holman fell squarely under Miller because he was a juvenile when his

       crime was committed.” Id. ¶ 44. In other words, because defendant was a juvenile when he

       committed his crime, there was no question of fact as to whether the characteristics of

       juveniles, identified in Miller, applied to the defendant. Id. But the defendant in Harris was

       over 18 years old when he committed his crime, and our supreme court has not extended the

       rule announced in Miller to defendants ages 18 to 21. Id. ¶¶ 44, 54. Thus, Miller did not apply

       directly to the defendant’s circumstances. Id. ¶ 45. Moreover, the record contained basic

       information about the defendant only. Id. ¶ 46. There was not enough factual development to

       determine whether Miller’s characteristics attendant with youth applied to defendant;

       therefore, the evidentiary record was not sufficiently developed to address the defendant’s

       Miller claim. Id. ¶¶ 45-46.

¶ 50          Our supreme court reached a similar conclusion in People v. Thompson, 2015 IL

       118151, ¶ 38. There, the defendant was 19 years old when he committed his crime, and he

       argued that the science that Miller applied to those who were under 18 years old when they

       committed their crimes also should be applied to those who were 18 to 21 years old when they

       committed their crimes. Id. The court found that the record did not contain any facts

       explaining why that science should be extended to those over 18 years old or why that science

       applied to the circumstances of defendant’s case. Id. The court then reasoned that the trial




                                                   17
       court was the most appropriate court to develop the facts needed to address defendant’s as-

       applied claim. Id.

¶ 51          Unlike the defendant in Holman, defendant here was one month shy of 20 years old

       when he committed his offense. Therefore, defendant’s circumstances do not fall squarely

       under Miller and Holman. See Harris, 2018 IL 121932, ¶ 44. Specifically, the record does

       not contain sufficient facts to explain why the science relied upon in Miller would apply to 18

       to 21 year old defendants generally, or why it would apply to defendant’s circumstances. See

       id. ¶ 46; Thompson, 2015 IL 118151, ¶ 38. In this way, House is again distinguishable from

       the case at bar. See House, 2019 IL App (1st) 110580-B, ¶ 32 (finding the defendant had

       “consistently challenged his mandatory natural life sentence in both his direct appeal and

       present postconviction petition” as well as in a motion to reconsider after his original

       sentencing).

¶ 52          Moreover, even assuming Miller principles applied, defendant had every opportunity

       at sentencing to present mitigating circumstances, including his youth. While the majority

       maintains that defendant and the trial court were without the guidance of Buffer and its

       progeny, defendant and the trial court were presumed to be aware of Miller, Holman, Leon

       Miller, and Thompson, all cases which have set forth the parameters under which a trial court

       is to consider a defendant’s youth and its attendant characteristics during sentencing.

¶ 53          Based on this record, I would affirm the judgment of the trial court. At the sentencing

       hearing the trial court was aware of the contents of the PSI which indicated defendant stated

       his mother killed his father during a domestic violence incident. Additionally, defendant’s

       mother could not maintain employment because she dealt with substance abuse issues, and,

       according to defendant, he lived in 30-40 different homes during his youth. The trial court in


                                                   18
       fact acknowledged that defendant’s home life “was pretty close to a nightmare.” The PSI

       further indicated that defendant never belonged to a street gang but was a victim of gang

       violence, and defendant was bullied in school. Defendant left high school in the tenth grade.

       The trial court was also apprised of defendant’s criminal history, that he was on probation for

       robbery at the time of the offense, and that he had been charged with aggravated battery of a

       correctional officer at the Cook County Correctional Facility while awaiting trial.

¶ 54           During the sentencing hearing, the trial court explicitly considered defendant’s

       involvement in the offense: “I realize that you are not the one who killed the victim in this

       case, and I also realize it’s quite possible and perhaps even probable that you did not intend for

       anyone to be killed ***.” The trial court continued, “However, that’s why these crimes are

       very serious, because those things happen.” The trial court further informed defendant, “the

       evidence is clear that you are accountable; that is, responsible for the death of this individual,

       and the jury so found.” The trial court considered defendant’s conduct, including the fact

       defendant had been beaten unconscious, and it nevertheless found that defendant’s

       involvement—where he entered a residence and held an adolescent at gunpoint—was very

       serious and led to Blackman’s death. See Willis, 2013 IL App (1st) 110233, ¶ 123.

¶ 55           Based on this record, I find that defendant’s sentence was not manifestly

       disproportionate to the nature of his offenses and therefore the trial court did not abuse its

       discretion. See Jackson, 375 Ill. App. 3d at 800. I further find that defendant’s sentence does

       not shock the moral conscience so as to violate the proportionate penalties clause of the Illinois

       Constitution. It is for the reasons stated above that I would affirm the judgment and sentence

       of the trial court.




                                                    19
Cite as:                 People v. Jones, 2021 IL App (1st) 180996


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 12-CR-
                         21375; the Hon. Dennis J. Porter, Judge, presiding.



Attorneys                James E. Chadd, Patricia Mysza, and Stephen L. Gentry, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Sarah L. Simpson, and Brad Dickey, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      20